Title: Wilson Cary Nicholas to Thomas Jefferson, 19 April 1818
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                    
                        My Dear Sir
                        Warren 
              Apl 19. 1818
                    
                    I am about to take a liberty with you, that I hope you will pardon. Before I do, I beg you to understand, it is sincerely my wish, that you shou’d not comply with the request, I am about to make, if it shou’d be either inconvenient or unpleasant to you, in any respect. I want the use of a sum of money for a short time, I can obtain it from one of the Banks, but to do so, I Must have an endorser. Will you do me the favor to endorse for me, two notes for ten thousand  dollars each? The accommodation to cease at the end of twelve months at longest. I have already sold property to the amount of forty five thousand dollars, I shall persevere until I have sold the whole of my estate, (which I have made provision in my will shou’d be done in case of my death) which by any estimate that can be made of it is worth $350,000. I have been & shall continue to be obliged to sell on credit, not only to avoid sacrifices but to be able to sell. When I had the pleasure of seeing you here, I was in hourly expectation of compleating a negotiation which wou’d have rendered this application unnecessary—it is unexpectedly delayed. I hope my Dear Sir, you will do me the justice to believe, that this request wou’d not   be made but under the most entire confidence, that you can never suffer the slightest inconvenience from complying with it & as I have before stated with as a sincere desire that you will decline it entirely, if it is not perfectly agreeable to you, in the hope that it may be so, I have taken the liberty to enclose two notes (which in any event) I beg the favour of you to send to me by mail to Richmond, for which place I set out tomorrow morning.
                    
                        I am my Dear Sir with the greatest respect your friend
                        W. C. Nicholas
                    
                